Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 2/10/2022 have been fully considered but they are not persuasive. 

Argument: Applicant argued that (Remarks 2/10/2022, page 9, section A, lines 3-4) “Claim 1 is not anticipated by Carlton for at least the reason that Carlton does not disclose:  a reference of the external factor causing friction against the  water” … The Office contends that a "ship draught" is a reference of an "external factor causing friction against the water." (See Office Action at page 3). Applicant disagrees.
Response: Examiner respectfully disagrees. Applicant has only looked at part of the rejection, while completely ignoring other parts. Examiner also stated in CTNF 11/10/2021, page 3, last paragraph, 1st 3 lines: 
“obtaining a second indication of an external factor on the hull of the boat, the external factor causing friction against the water (page 4 70, section 24.2, 1st paragraph discloses texture or roughness of the hull affects friction …”
Carlton clearly discloses external factors that cause friction e.g. texture or roughness of the hull. Elsewhere, Carlton, also discloses that roughness can be permanent (as above) or temporary (page 479, just above middle of right column). Temporary roughness can be caused by organisms and marine fouling (page 480, left column). Further, the rejection of claim 8 (CTNF, page 6, 1st paragraph) discloses external factor can be barnacles.
Applicant has completely ignored all these  external factors that can cause friction and focused only on “ship draught”, which Applicant states does not cause friction (Remarks 2/10/2022, page 9, last 2 lines). Applicant provided 2 web links that describe “ship draft”. However, these links do not support Applicant’s arguments that “ship draft” doesn’t cause friction because they don’t address the relationship between “ship draft” and friction. Just because, a reference doesn’t address the relationship between “ship draft” and friction, it doesn’t mean that there is no relationship between “ship draft” and friction.  Hence, Applicant’s argument is clearly faulty here. 
An example that ship draft clearly affects friction is as follows: if a ship has a large draft and a rough exterior or had barnacles attached to the ship, clearly the friction would be much larger than a smaller ship that had a small draft with a smaller rough surface area or a smaller area that barnacles could attach to. So, it would be obvious to one of ordinary skill in the art, that ship draft can affect friction.
Further, Examiner is also providing a reference WO2017163110A1 that discloses that ship draft affects friction (page 2, 1st paragraph). This reference has been added to the “Other Prior Art” section at the end of the Office Action and is also attached to this Office Action.

Argument: Applicant argued that (Remarks 2/10/2022, page 10, section ii) “Even if “ship draught” is a reference of the external factor causing friction against the water (it is not), Carlton does not disclose obtaining the second indication based on ship draught“
Response: Examiner respectfully disagrees. Carlton goes through an extensive derivation which shows the effect friction has on the power penalty incurred. This equation is shown on page 393, right column, Equation 24.25, with the derivation shown and explained on the preceding pages.  The power penalty is function of the ship’s frictional coefficient, which in turn will depend on marine fouling (e.g. barnacles etc.) that build up on the ship. Hence from the power penalty, the frictional coefficient can be obtained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 3, 5, 7 - 10, 22 - 24, 26 – 28, 30, 43 – 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlton - Chapter 24 - Service Performance & Analysis (which has been provided in the International Search Report).

Regarding claim 1, Carlton discloses a method performed by a first communication device operating in a wireless communications network (page 501, right column, 1st paragraph discloses narrow and broad band communication links to shore i.e. wireless), the method comprising:
obtaining, for a boat, and for each of a first number of time periods, a first set of one or more values indicating an observed speed of the boat in water relative to a first indication of a power of an engine of the boat (page 489, right column, last paragraph;  page 493, right column, section 24.6 discloses monitoring ship parameters; time period inherent), the power being used to provide the speed, the speed of the boat and the first indication of the power of the engine over the first number of time periods being obtained by the first communication device from two or more sensors in the boat, over the wireless communications network (page 501, right column, 1st paragraph discloses use of sensors to obtain ship parameters);
obtaining a second indication of an external factor on the hull of the boat, the external factor causing friction against the water (page 479, section 24.2, 1st paragraph  discloses texture or roughness of the hull affects friction; page 494, Table 24.8 discloses “ship draughts”), the obtaining of the second indication being based at least on: i) the obtained first set of one or more values (page 498, left column, lines 4 – 5 discloses friction obtained over a period of time), and ii) a reference of the external factor causing friction against the water (page 494, Fig. 24.17,Table 24.8 disclose obtaining ship parameters e.g. ship draughts; page 479, right column discloses permanent roughness + temporary roughness which causes friction), the reference being based on at least one of: a) a threshold indicating an expected speed of the boat in the water relative to the first indication of the power of the engine of the boat for a set of conditions or b) a mathematical model (page 485, left column, last 3 lines discloses a “Series 60 model”; page 486, left column, last paragraph discloses model; page 484, right column, equation 24.7 provides a reference for new and smooth vessels);
and initiating providing a third indication of the external factor on the hull of the boat to a device connected to the wireless communications network, based on the obtained second indication (page 501, right column, 1st paragraph discloses narrow and broad band communication links to shore i.e. wireless).

Regarding claim 2, Carlton discloses the obtaining the first set of one or more values further comprises obtaining a plurality of sets of the one or more of values, each of the sets in the plurality being for each of the one or more boats in an area (page 496, left column, 1st paragraph discloses “This process is designed to undertake energy audits during a ship's operation either singly or across a fleet, particularly where there are a number of ships of the same design. From the results of these audits it then becomes possible to assess the potential for improvement in propulsion efficiency”), for a respective number of time periods for each one of the one or more boats, and wherein the method further comprises: correlating the sets of values in the plurality, and wherein the obtaining of the second indication is further based on a result of the correlation (page 483, left column, 2nd last paragraph discloses “With this method, the surface of the actual ship is compared to those reproduced on replica cards, which themselves have been cast from other ships in service and the surfaces tested in a water tunnel to determine their drag”).

Regarding claim 3, Carlton discloses the first number of time periods is a plurality of time periods, wherein the second indication is a prediction of an existence of the external factor on the hull of the boat at a future time period (page 483, left column, 2nd last paragraph discloses “development of replica-based criteria for predicting power loss resulting from hull roughness”), and wherein the method further comprises: obtaining data on an existence of the external factor on the hull of the boat during the first number of time periods, the external factor causing friction against the water, and obtaining the mathematical model (as in claim 1 above), the mathematical model being of the existence of the external factor on the hull of the boat causing friction against the water, the mathematical model being based on the obtained first set of one or more values for each of the plurality of time periods and the obtained data (page 485, left column, last 3 lines discloses “Series 60 model” for five hull forms).
	
Regarding claim 5, Carlton discloses the obtaining of the second indication is further based on additional information, the additional information comprising at least one of: a) information on environmental conditions over the first number of one or more time periods, b) one or more characteristics of the boat and c) a load of the boat at the first number of the one or more time periods (page 494, Table 24.8 discloses “ambient air and sea temperature”, “load indicator”).

Regarding claim 7, Carlton discloses initiating removal of the external factor from the hull of the boat, based on the obtained second indication (page 480, left column, 1st 3 lines + 1st full paragraph).

Regarding claim 8, Carlton discloses the external factor is a presence of barnacles adhered to the hull (page 480, left column, 2nd & 3rd full paragraphs).

Regarding claim 9, Carlton discloses the third indication indicates an infestation corresponding to the external factor based on the obtained first set of one or more values matching a predetermined downward trend over the first number of time periods (page 487, left column, 1st full paragraph discloses “Marine fouling of these types
increase the power absorption of the propeller considerably which for a fixed pitch propeller will result in a reduction of service rotational speed”).


Regarding claim 10, Carlton discloses a computer program product comprising a non-transitory computer readable medium storing a computer program, comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method of claim 1 (page 499, right column, last paragraph; wherein the above would be present on a computer).

Claim 22 is similarly analyzed as claim 1	. Interface is interpreted a s a computer display (page 499, right column, last paragraph discloses a computer).

Claim 23 is similarly analyzed as claim 7 (condition number stated differently).

Claim 24 is similarly analyzed as claim 10.

Claim 26 is similarly analyzed as claim 1	.

Claim 27 is similarly analyzed as claim 2.

Claim 28 is similarly analyzed as claim 3.

Claim 30 is similarly analyzed as claim 5.

Claim 43 is similarly analyzed as claim 22.

Claim 44 is similarly analyzed as claim 7.

Regarding claim 45, Carlton discloses the obtaining of the second indication is based at least on: i) the obtained first set of one or more values (page 498, left column, lines 4 – 5 discloses friction obtained over a period of time), and ii) a threshold indicating an expected speed of the boat in the water relative to the first indication of the power of the engine of the boat for a set of conditions (page 489, right column, last paragraph;  page 493, right column, section 24.6 discloses monitoring ship parameters; time period inherent).

Claim 46 is similarly analyzed as claim 45. 


Claim 47 is similarly analyzed as limitations in claim 1. The additional elements like memory and processing circuitry are disclosed by Carlton (page 499, right column, last paragraph discloses computers and large amounts of memory).


Claim 48 is similarly analyzed as limitations in claim 1.


Claim 49 is similarly analyzed as limitations in claim 1. Comparing the speed with a reference value would be similar to comparing the speed with a threshold, as in claim 1.


Claim 50 is similarly analyzed as limitations in claim 1, except for the limitation “each reference value in the set of reference values is based on a weather report”. This limitation is disclosed by Carlton (Fig. 24.20 on page 497, 2nd last block; page 496, right column, last paragraph, - page 497, 1st line; page 499, left column, 2nd full paragraph discloses weather information used).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Carlton - Chapter 24 - Service Performance & Analysis (which has been provided in the International Search Report).


Regarding claim 4, Carlton discloses the mathematical model is obtained by receiving it from a second communication device in the wireless communications network ((page 501, right column, 1st paragraph discloses “Such a shore-based analysis facility is then in a position to provide data for the various interested communities”). Since the shoe-based analysis provides the data after analysis, this means that the model can be sent back to the ships. Hence, sending the mathematical model is an obvious variation of sending the data. 
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to send the model via wireless communication, as this would enable the ship to obtain the latest models to use.

Regarding claim 6, Carlton does not explicitly disclose the initiation of the providing of the third indication is based on the external factor on the hull of the boat being above a threshold.
However, Carlton discloses (page 479, right column): “The roughness of a hull can be considered to be the sum of two separate components as follows: hull surface roughness= permanent roughness + temporary roughness”; wherein the threshold is interpreted as the permanent roughness. Indication will then be based the roughness being above the permanent roughness.
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to interpret the permanent roughness as the reference since any further roughness will be measured with respect to this.

Claim 29 is similarly analyzed as claim 4.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to friction on ship hulls:

Costas (US 20140030118) discloses apparatus for lowering drag on a moving nautical vessel.
Roulleaux et al. (US 20120004357) discloses aqueous formulation for an antifouling coating system for submerged substrates, method for treating same, and use thereof.
Kawashima et al.  (US 20110259440) discloses frictional resistance reduction device for ship.
Lathem (US 20100006018) discloses Marine Hull Protective Device and Associated Methods.
WO2017163110A1 discloses draft of a ship affects friction (page 2, 1st paragraph).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632